Saffold, J.
Under the views taken of this case by the court, it is unnecessary to give its history, or notice any of the facts presented by the record.— The principle of our decision has no particular application to the questions involved in the case. The only motive for saying more than merely to pronounce the result, is, to settle a rule of practice, by which, we expect to be governed in future.
In this case it is found that more than one dis-" tinct point is presented for adjudication. One member of the court is for a reversal on one of the points; another on a different point; and the' third thinks there is no error in the record. Hence it results, • that though a majority believe there is error, this majority cannot concur as to the point, or matter, for reversal, so as to determine any principle of decision. Then, when the third voice is heard, it gives *393a majority against the reversal, on each point of exception.
We do not consider it necessary that the majority should agree in the views or reasons by which wé arrive at any particular conclusion, but, to authorise a reversal, this concurrence is required in the result, on some material point, necessarily involved in the case.
The judgment must be affirmed.